EXHIBIT B
                                                                       Service of Process
                                                                       Transmittal
                                                                       12/16/2019
                                                                       CT Log Number 536816505
TO:      Christopher J Soller
         THE BANK OF NEW YORK MELLON CORPORATION
         Bny Mellon Ctr, 151-1915 500 Grant Street
         Pittsburgh, PA 15258-0001

RE:      Process Served in Massachusetts

FOR:     Mellon Investments Corporation (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  CONNIE FANG DEBOEVER, Pltf. vs. Mellon Investments Corporation, et at., Dfts.
DOCUMENT(S) SERVED:               SUMMONS, PROOF, ORDER(s), COMPLAINT
COURT/AGENCY:                     Essex County - Commonwealth Of Massachusetts, MS
                                  Case # 1977CV1551B
NATURE OF ACTION:                 Employee Litigation - Wrongful Termination - 07/2019
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Boston, MA
DATE AND HOUR OF SERVICE:         By Process Server on 12/16/2019 at 10:36
JURISDICTION SERVED :             Massachusetts
APPEARANCE OR ANSWER DUE:         Within 20 days after service of this summons upon you, exclusive of the day of
                                  service.
ATTORNEY(S) / SENDER(S):          Colin R. Hagan
                                  SHLANSKY LAW GROUP, LLP
                                  1 Winnisimmet St
                                  Chelsea, MA 02150
                                  617-497-7200
ACTION ITEMS:                     CT has retained the current log, Retain Date: 12/16/2019, Expected Purge Date:
                                  12/21/2019

                                  Image SOP

                                  Email Notification, Kevin J Wilson kevin.j.wilson@bnymellon.com

                                  Email Notification, Sharon L Genser sharon.genser@bnymellon.com
                                  Email Notification, Christopher J Soller christopher.soller@bnymellon.com

                                  Email Notification, Victoria Edmunds Victoria.Edmunds@bnymellon.com

                                  Email Notification, Jessica Rhea Jessica.Rhea@bnymellon.com

SIGNED:                           C T Corporation System
ADDRESS:                          155 Federal St Ste 700
                                  Boston, MA 02110-1727
For Questions:                    800-448-5350




                                                                       Page 1 of 2 / MK
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
                                                                Service of Process
                                                                Transmittal
                                                                12/16/2019
                                                                CT Log Number 536816505
TO:    Christopher J Soller
       THE BANK OF NEW YORK MELLON CORPORATION
       Bny Mellon Ctr, 151-1915 500 Grant Street
       Pittsburgh, PA 15258-0001

RE:    Process Served in Massachusetts

FOR:   Mellon Investments Corporation (Domestic State: DE)




                                MajorAccountTeam1@wolterskluwer.com




                                                                Page 2 of 2 / MK
                                                                Information displayed on this transmittal is for CT
                                                                Corporation's record keeping purposes only and is provided to
                                                                the recipient for quick reference. This information does not
                                                                constitute a legal opinion as to the nature of action, the
                                                                amount of damages, the answer date, or any information
                                                                contained in the documents themselves. Recipient is
                                                                responsible for interpreting said documents and for taking
                                                                appropriate action. Signatures on certified mail receipts
                                                                confirm receipt of package only, not contents.
CT

SERVICE INTENDED FOR:




                        d'—




01 Wolters Kluwer
                (TO PLAINTIFF’S ATTORNEY: Please Circle Type of Action Involved:                        TORT - MOTOR VEHICLE TORT -
                                       CONTRACT • EQUITABLE RELIEF                                      OTHER.)


                                Commonwealth of Massachusetts
           ESSEX.SS.                                                                                                     SUPERIOR coum
                                                                                                                         CIVILACnON
o
                                                                                                                         No.   me V155/
                                                                                                                            , PIa>miff(s) 3
:S g
«o                                                                              V.



la
                                                                          .. .C.erpp!(;ouH.Q!n...*....c±....cu*L..... , Defendant(s)
II
ii                                                                     SUMMONS
If
3 ti
9 JS
>.        To the above named Defendant:
3
     i           You are hereby summoned and required to serve upon.                 Colin H-a^an.
£

3 n
  *S      plaintiff’s attorney, whose address is / h/innfa'iOivwP.-f SK ChPhpg ^ miQ                               ^2/S&
a.   5                                                                                                                           , an answer to the
     s
g
-I        complaint which is herewith served upon you, within 20 days after service of this summons upon you, exclusive of the
Ii
15=       day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the
V)   iJ
s
2 S       complaint. You ^ also required to file your answer to the complaint in the office of the Clerk of this court at
           IHS’Phfh Sc. NtHjboi/y^on:,
§1
.S
           -<T7iq Ol^SO-----------                either before service upon plaintiff’s attorney or within a reasonable lime thereafter.
2? -               Unless otherwise provided by Rule 13 (a), your answer must state as a counterclaim any claim which you may
a 1
          have against the plaintiff which arises out of the transaction or occurrence that is the subject matter of the plaintiff’s
s s       claim or you will thereafter be barred from making such claim in any other action.
a  5:
W ‘-A
69   S




o ■=
e ^
                                                  WITNESS, Judith Fabricant, Esquire, at Salem, the
II                                                day of                       , in the year of our Lord two thousand
J ®
> >»
Z a


ii
                                                                                                                                    Clerk
11
          NOTES:
          1. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure.
          2. When more than one defendant is involved, the names of all defendants .should appear in the caption. Ifa separate summons is used for each
          defendant, each should be addressed to the particular defendant.                                                           ^
                                                                                                  AtniflcoDvAttflst:
                                                                                                  [                lo^uty Sheriff Suffolk County
                                                                                                      rX'iBo-v<i
                              PROOF OF SERVICE OF PROCESS


   I hereby certify and return that on                               ,20 ,1 served a copy of
the within summons, together with a copy of the complaint in this action, upon the within-named
defendant, in the following manner (see Mass. R. Civ. P. (d) (1 -5):




Dated:                     ,20      .

N.B.     TO PROCESS SERVER:-
         PLEASE PLACE DATE YOU MAKE SERVICE ON DEFENDANT IN
         TfflS BOX ON THE ORIGINAL AND ON COPY SERVED ON DEFENDANT.


                                                                                ,20




                             I


                             81
                             oi h

                    o eo     U) »
                             £> d
                             D  n 2
                    S B3     CO ^
                                                                            Z ^
                                                 S'              §          O
                                                 ■a     &        ■o
                                                                 e
                                                 1s                         §
                    o5                                           a)
                                                                 Q          5 Si
                    sS
                    o2
                    U
                             va
                             CO
                             X
                             tti
                             CO
                             CO
                             U]
                                                         DOCKET NUMBER
                                                                                   Trial Court of Massachusetts
             CiViL TRACKING ORDER
               (STANDING ORDER 1-88)                      1977CV01551              The Superior Court
 CASE NAME;
                                                                                    Thomas H. Driscoll, Jr.. Clerk of Courts
        Fang DeBoever, Connie vs. Mellon Investments Corporation et a!

 TO;                                                                              COURT NAME & ADDRESS
        Mellon Investments Corporation
                                                                                     Essex Countv Superior Court - Newburvport
                                                                                     145 High Street
                                                                                   .'Newburyport, MA 01950



                                                     TRACKING ORDER - F - Fast Track
                  You are hereby notified that this case is on the track referenced above as per Superior Court Standing
     Order 1 -88. The order requires that the various stages of litigation described below must be completed not later
     than the deadlines indicated.


                   STAGES OF LITIGATION                                                 DEADLINE

                                                                             SERVED BY         FILED BY            HEARD BY

       Service of process made and return filed with the Court                                 02/10/2020

       Response to the complaint filed (also see MRCP 12)                                      03/11/2020

       All motions under MRCP 12,19, and 20                                   03/11/2020       04/10/2020          05/11/2020

       All motions under MRCP 15                                              03/11/2020      04/10/2020           05/11/2020
       All discovery requests and depositions served and non-expert
       depositions completed                                                  09/08/2020

       All motions under MRCP 56                                              10/07/2020       11/06/2020

       Final pre-trial conference held and/or firm trial date set                                                  03/08/2021

     Case shall be resolved and judgment shall issue by                                                          11/11/2021




   The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
   Counsel for plaintiff must serve this tracking order on defendant before the deadline for fiiing return of service.
   This case is assigned to



 DATE ISSUED                       ASSISTANT CLERK                                                       PHONE

       11/13/2019                     Jo Dee Doyle                                                          (978)462-4474 .
D»e/TkneP>Wed:11.IS.20t015:32.08                                                                                              SCWeSt 080018
                                                      DOCI^T NUMBER
            CIVIL TRACKING ORDER                                                   Trial Court of Massachusetts                                  ^
                (STANDING ORDER 1-88)                O977CV015S1                   The Superior Court
 CASE NAME:
                                                                                    Thomas H. Driscoll. Jr.. Clerk of Courts
      Fang OeBoever, Connie vs. Mellon Investments Corporation et at

       Mellon Investments Corporation                                              COURT NAME a ADDRESS
                                                                                    Essex County Superior Court • Newburvpprt
                                                                                    145 High StreetST^           Wi—
                                                                      )
                                                                                   4 Newbury port.'MA 01950



                                                 TRACKING ORDER - F • Fast Track
                You are hereby notified that this case is on the track referenced above as per Superior Court Standing
    Order 1 -88. The order requires that the various stages of litigation described below must be completed not later
    than the deadlines indicated.


                 STAGES OF LITIGATION                                                   DEADLINE

                                                                             SERVED BY         FILED BY          HEARD BY
                                                                                                                                        f
     Service of process made and return filed with the Court                                   02/10/2020            f" t "r *              i
                                                                                                               »-4    '•a   4   r


     Response to the complaint filed (also see MRCP 12)
                                                                            iHi                03/11/2020
                                                                                                                                            ;I
     All motions under MRCP 12,19, and 20                                     03/11/2020       04/10/2020        05/11/2020

     Ail motions under MRCP 15                                                03/11/2020      04/10/2020         05/11/2020
    All discovery requests and depositions served and non-expert                                 Vi,                                -
    depositions completed                                                     09/08/2020

    All motions under MRCP 56                                                                  11/06/2020

    Final pre-trial conference held and/or firm trial date set                                                   03/08/2021

    Case shall be resolved and judgment shall issue by                                                         11/11/2021




                                                                             >

   The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
  Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
  This case is assigned to



 DATE ISSUED                   ASSISTANT CURK                                                          PHONE

    11/13/2019                    Jo Dee Doyle                                                              '(978)462-44747
DvtnirwAktti] ll.tS-MttlSMOj                                                                                                            60«2S^ CU3ia
                               COMMONWEALTH OF MASSACHUSETTS

ESSEX COUNTY s.s.                                                                         SUPERIOR COURT


CONNIE FANG DEBOEVER                                  )
                                                      )
                  Plaintiff,                          )
                                                      )        Civil Action No.
                  V.                                  )
                                                      )        DEMAND FOR JURY TRIAL
MELLON INVESTMENTS                                    )
CORPORATION, itself and as                            )
successor-in-interest to each of                     )
TBC ASSET MANAGEMENT, LLC;                           )
THE BOSTON COMPANY                                   )
ASSET MANAGEMENT, LLC;                               )
BNY MELLON ASSET MANAGEMENT                          )
NORTH AMERICA CORPORATION;                           )
and BNY MELLON AMNA                                  )
                                                     )
                  Defendants.                        )



                                                 COMPLAINT

        Plaintiff Connie Fang DeBoever (“Ms. DeBoever” or “Plaintiff’), for her Complaint

against Defendant Mellon hivestments Corporation, itself and as the successor-in-interest to each

of TBC Asset Management, LLC; The Boston Company Asset Management, LLC; BNY Mellon

Asset Management North America Corporation; and BNY Mellon AMNA* (“Defendant” or

“Mellon”), upon personal knowledge with respect to Plaintiff and her own acts, upon

information and belief as to all other matters, and with the belief that all matters alleged herein


’ Upon information and belief, each of the foregoing entities has been acquired by, changed its name to, or merged
into Mellon Investments Corporation. As alleged herein. Plaintiff was employed by each of the foregoing entities at
different times during her employment with Mellon. Plaintiff reserves her rights to pursue her claims against any of
the foregoing entities to the extent that any such entities may maintain a business or corporate existence separate
from Mellon Investments Corporation.
will have evidentiary support after reasonable opportunity for further investigation and

discovery, states as follows:

                                       INTRODUCTION

        1.     This action arises out of Defendant’s failure to pay Ms. DeBoever, who-was

formerly employed by Mellon, deferred compensation that constitute wages, in accordance with

the Massachusetts wage laws, M.G.L. c. 149, §§ 148 and ISO; M.G.L. c. 151, §§ 1A and IB, in

violation M.G.L. c. 151, §§ lA and IB.

       2.      Mellon is a multi-asset investment company.

       3.      Mellon hired Ms. DeBoever as an employee on or about September 2002.

       4.      For Ms. DeBoever’s employment for the full calendar years of 2016,2017, and

2018, Ms. DeBoever earned deferred compensation comprising deferred cash compensation and

deferred equity compensation, which deferred compensation was granted and awarded by Mellon

each February for the prior year of Ms. DeBoever’s services.

       5.      Ms. DeBoever was an exemplary employee of Mellon for nearly 17 years until

her separation of employment in July 2019.

       6.      Ms. DeBoever understood that the deferred compensation for the years of 2016,

2017, and 2018 was earned and vested immediately upon Mellon’s notifications that she was

entitled to and granted such deferred compensation, and would be payable immediately upon her

termination of employment.

       7.      Defendant has willfully and intentionally refused to provide Ms. DeBoever with

the deferred compensation after her separation of employment, claiming that she was no longer

entitled to it as she was no longer employed by Mellon, and that it was somehow forfeited

pursuant to alleged agreements and documents that, upon information and belief, were not


                                                2
provided to Ms. DeBoever during her employment, and were still not provided by Mellon

subsequent to her separation of employment, after repeated requests.

         8.    Ms. DeBoever brings this action seeking full payment of the deferred

compensation for the years 2016,2017, and 2018, including all deferred cash and deferred equity

compensation that she has been deprived of, plus interest, damages, pre-judgment and post­

judgment interest, attorneys’ fees, and costs. Ms. DeBoever also seeks treble damages for

Defendant’s violations of applicable labor laws.

                                           PARTIES

         9.    Plaintiff Connie Fang DeBoever is a natural person residing at 61 Phillips Beach

Avenue, Swampscott, Massachusetts 01907.

         10.   Upon information and belief. Defendant Mellon Investments Corporation is a

Delaware corporation with a business address of one Boston Place, Boston, Massachusetts

02108.

         11.   Upon information and belief, TBC Asset Management, LLC, is or was a

Delaware limited liability company. Upon information and belief, Mellon Investment

Corporation is the successor-in-interest to TBC Asset Management, LLC.

         12.   Upon information and belief. The Boston Company Asset Management, LLC, is

or was a Delaware limited liability company. Upon information and belief, Mellon Investment

Corporation is the successor-in-interest to The Boston Company Asset Management, LLC.

         13.   Upon information and belief, BNY Mellon Asset Management North America

Corporation is or was a Delaware corporation. Upon information and belief, Mellon Investment

Corporation is the successor-in-interest to BNY Mellon Asset Management North America

Corporation.


                                                   3
        14.      Upon information and belief, BNY Mellon AMNA is or was an incorporated

business entity and a fictions or assumed business name used by BNY Mellon Asset

Management North America Corporation.

                                 JURISDICTION AND VENUE

        15.      This Court has subject matter jurisdiction over the Defendant pursuant to M.G.L.

c. 212, § 3, because this is a civil action seeking relief in excess of $25,000.00.

        16.      This Court has personal jurisdiction over the Defendant pursuant to M.G.L.

c. 223A, § 3 because the contract at issue was executed and delivered in the Commonwealth of

Massachusetts, the Defendant’s actions caused harm to Plaintiff in the Commonwealth of

Massachusetts, and because Defendant transacts business in the Commonwealth of

Massachusetts.

        17.      Venue is properly laid in this Court pursuant to M.G.L. c. 223, § 1, because

Plaintiff resides in Swampscott, Massachusetts.

                                   FACTUAL ALLEGATIONS

        18.      Ms. DeBoever was hired by Mellon on or about September 2002.

        19.      For the year 2016, Mellon provided an IRS Form W>2 to Ms. DeBoever with the

employer name listed as “TBC Asset Management, LLC.”

       20.       Upon information and belief, and pursuant to such 2016 Form W-2, TBC Asset

Management, LLC, was Ms. DeBoever’s employer for the calendar year 2016.

       21.     On or about February 2017, Mellon awarded and agreed to provide Ms. DeBoever

with deferred compensation for the calendar year 2016 consisting of deferred cash compensation

totaling $106,200.00 and deferred equity compensation in two categories: (i) “TBCAM Def Cash

Invst [sic]” valued at $84,960.00; and (ii) “TBC LTIP - BNYM RSUs” valued at $21,240.00


                                                  4
(the “2016 Deferred Compensation”). The 2016 Deferred Compensation was granted and earned

by Ms. DeBoever on account of her services provided to Mellon in 2016. In fact, Mellon

referred to the February 2017 date upon which Mellon notified Ms. DeBoever that she had

earned the 2016 Deferred Compensation as the “Payment Date” for the cash portion of the 2016

Deferred Compensation.

        22.     On or about February 2017, in connection with the grant of the 2016 Deferred

Compensation, Mellon represented and agreed to provide Ms. DeBoever with the details of the

deferred compensation, including any applicable terms and conditions, and represented and

agreed that such details would be made available to Ms. DeBoever shortly.

        23.     For the year 2017, Mellon provided an IRS Form W-2 to Ms. DeBoever with the

employer name listed as “The Boston Co. Asset Management, LLC.”

        24.     Upon information and belief, and pursuant to such 2017 Form W-2, The Boston

Company Asset Management, LLC was Ms. DeBoever’s employer for the calendar year 2011?

        25.     On or about February 2018, Mellon awarded and agreed to provide Ms. DeBoever

with deferred compensation for the calendar year 2017 consisting of deferred cash compensation

totaling $126,000.00 and deferred equity compensation in two categories: (i) “AMNA Equity

Plan” valued at $88,200.00; and (ii) “AMNA Def Cash Invst [sic]” valued at $37,800.00 (the

“2017 Deferred Compensation”). The 2017 Deferred Compensation was granted and earned by

Ms. DeBoever on account of her services provided to Mellon in 2017. In fact, Mellon referred to

the February 2018 date upon which Mellon notified Ms. DeBoever that she had earned the 2017

Deferred Compensation as the “Payment Date” for the cash portion of the 2017 Deferred

Compensation.


^ Upon information and belief, TBC Asset Management and The Boston Co. Asset Management may have been the
same entity.
                                                    5
       26.    On or about February 2018, in connection with the grant of the 2017 Deferred

Compensation, Mellon represented and agreed to provide Ms. DeBoever with the details of the

deferred compensation, including any applicable terms and conditions, and represented and

agreed that such details would be made available to Ms. DeBoever shortly.

       27.    For the year 2018, Mellon provided a Form W-2 to Ms. DeBoever with the

employer name listed as “BNY Mellon AMNA.”

       28.    Upon information and belief, and pursuant to such 2018 Form W-2, BNY Mellon

Asset Management North America Corporation, doing business as BNY Mellon AMNA, was

Ms. DeBoever’s employer for the calendar year 2018.

       29.    On or about February 2019, Mellon awarded and agreed to provide Ms. DeBoever

with deferred compensation for the calendar year 2018 consisting of deferred cash compensation

totaling $144,000.00 and deferred equity compensation in two categories: (i) “Mellon BNYM

RSUs” valued at $36,000.00; and (ii) “Mellon Deferred Cash Invst [sic]” valued at $108,000.00

(the “2018 Deferred Compensation”). The 2018 Deferred Compensation was granted and earned

by Ms. DeBoever on account of her services provided to Mellon in 2017. In fact, Mellon

referred to the February 2019 date upon which Mellon notified Ms. DeBoever that she had

earned the 2018 Deferred Compensation as the “Payment Date” for the cash portion of the 2018

Deferred Compensation.

       30.   On or about February 2019, in connection with the grant of the 2018 Deferred

Compensation, Mellon represented and agreed to provide Ms. DeBoever with the details of the

deferred compensation, including any applicable terms and conditions, and represented and

agreed that such details would be made available to Ms. DeBoever shortly.




                                              6
          31.   In an investment company like Mellon, the type of deferred compensation that

was promised to Ms. DeBoever often functions like a commission, including that it is an

anticipated component of an employee's overall compensation.

          32.   After nearly 17 years of service to Mellon, Ms. DeBoever's employment with

Mellon ended in July 2019 on amicable terms with Ms. DeBoever agreeing to continue her

employment to assist Mellon with her transition.

          33.   At all times, Ms. DeBoever understood that the 2016 Deferred Compensation,

2017 Deferred Compensation, and 2018 Deferred Compensation was compensation for past

work performed, would be payable to her upon her termination, and would not be forfeited.

          34.   For instance, Mellon's Exiting Employee Information Guide (the “Employee

Guide”) indicates that deferred cash compensation is payable after an employee leaves Mellon.

          35.   Specifically, the Employee Guide states of inventive compensation or

commissions as follows: “[a]fter you leave [ ] Mellon, any incentive or commission you are

eligible to receive, that is not included in your final pay will be paid to you in the form of a

check.”

       36.      However, after Ms. DeBoever's employment with Mellon ended in July 2019,

Mellon refused to provide her with any portion of her deferred cash compensation for 2016,

2017, and 2018.

       37.      Mellon took the position that Ms. DeBoever's deferred cash compensation for

2016,2017, and 2018 was subject to a three-year vesting cliff pursuant to a Long-Term Incentive

Cash Award Plan.

       38.      Upon information and belief, Ms. DeBoever never received any documentation of

the supposed three-year vesting cliff on account of her deferred cash compensation for 2016,


                                                  7
2017, and 2018, nor did she receive from Mellon a copy of the supposed Long-Term Incentive

Cash Award Plan.

       39.    The documents that Mellon previously provided to Ms. DeBoever regarding the

terms of the deferred cash compensation provided very different terms, including that the

deferred cash compensation was earned and vested as of the grant date that Mellon awarded the

deferred cash compensation to Ms. DeBoever (i.e., each February for the preceding year).

       40.     In addition, other than a partial payment on account of Ms. DeBoever’s deferred

equity compensation for the year 2016, Mellon has refused to pay or issue the remainder of Ms.

DeBoever’s deferred equity for the years 2016, 2017, and 2018.

       41.    Mellon has taken the position that Ms. DeBoever allegedly agreed electronically

to certain terms related to her deferred equity compensation for the years 2016, 2017, and 2018

that allegedly allow for Ms. DeBoever’s deferred equity compensation to be forfeited upon her

separation of employment from Mellon.

       42.    Ms. DeBoever disagrees that she provided knowing and binding consent to such

terms. Any alleged consent to such terms, made electronically, was not binding. Any such

alleged terms are also contrary to Massachusetts law.

       43.    In addition, upon information and belief, Ms. DeBoever did not receive all of the

documentation regarding such deferred equity compensation that Mellon agreed to provide to

Ms. DeBoever shortly upon receipt of such deferred equity compensation for the years 2016,

2017, and 2018.

       44.    Subsequent to her separation of employment, Ms. DeBoever has requested from

Mellon all of the alleged agreements and documents that Mellon claims to be relevant to her

deferred compensation for the years 2016,2017, and 2018. Upon information and belief, Mellon


                                                8
has failed to provide all such documentation, after repeated requests by Ms. DeBoever for

Mellon to provide the documentation.

                                      CAUSES OF ACTION

                                      COUNTI
      Breach of Contract - Nonpayment of Deferred Compensation (Cash and Equity)

       45.      Plaintiff restates the allegations contained in the paragraphs above as if fully set

forth herein.

       46.      Ms. DeBoever had an agreement with Mellon pursuant to which Ms. DeBoever

performed services for Mellon in exchange for compensation for her services, including, but not

limited to, deferred compensation.

       47.      Such agreement constituted a valid and binding contract between the parties.

       48.      Ms. DeBoever performed all of her obligations pursuant to the contract between

the parties by providing her services to Mellon for the calendar years 2016,2017, and 2018.

       49.      On account of Ms. DeBoever’s services for the calendar years 2016,2017, and

2018, Mellon agreed to provide Ms. DeBoever with the earned and vested 2016 Deferred

Compensation, 2017 Deferred Compensation, and 2018 Deferred Compensation.

       50.      Upon the termination of her employment, Ms. DeBoever was and is entitled to the

earned and vested 2016 Deferred Compensation, 2017 Deferred Compensation, and 2018

Deferred Compensation, including, but not limited to, her deferred cash compensation that is

payable at the time of her termination by check.

       51.      In each of2016,2017, and 2018, Ms. DeBoever was induced to continue working

for Mellon based on Mellon’s representations regarding the 2016 Deferred Compensation, 2017

Deferred Compensation, and 2018 Deferred Compensation that she had earned and in which she

understood that she had vested.

                                                   9
        52.     Mellon has breached its contract with Ms. DeBoever by failing to pay all deferred

compensation owed, and claiming that the unpaid deferred compensation has been forfeited upon

Ms. DeBoever’s termination of employment. This is contrary to the parties’ contract.

        53.     As a result of Mellon’s breach of its contractual obligations, Ms. DeBoever has

sustained damages in an amount to be determined at trial.

                                        COUNT II
         Breach of Contract - Failure to Provide Additional Terms and Conditions

        54.     Plaintiff restates the allegations contained in the para^aphs above as if fully set

forth herein.

       55.      In conjunction with Ms. DeBoever’s receipt and notification of the 2016 Deferred

Compensation, 2017 Deferred Compensation, and 2018 Deferred Compensation, Mellon

represented and agreed that Mellon would provide Ms. DeBoever with the details of the deferred

compensation, including any applicable terms and conditions, and represented and agreed that

such details would be made available to Ms. DeBoever shortly.

       56.      Upon information and belief, Mellon is now relying upon certain documents that

were never provided by Mellon to Ms. DeBoever for its incorrect position that Ms. DeBoever’s

earned and vested 2016 Deferred Compensation, 2017 Deferred Compensation, and 2018

Deferred Compensation was somehow forfeited upon her termination of employment.

       57.      Upon information and belief, Ms. DeBoever was not provided with these or other

alleged documents speciflc to the 2016 Deferred Compensation, 2017 Deferred Compensation,

and 2018 Deferred Compensation.

       58.      In addition, upon information and belief, not only did Ms. DeBoever not receive

such documents, but she did not receive such documents shortly after being awarded her earned




                                                  10
  and vested 2016 Deferred Compensation, 2017 Deferred Compensation, and 2018 Deferred

  Compensation, which Mellon represented and agreed that it would do for each such year.

          59.     Upon information and belief, the documents that Ms. DeBoever did receive did

  not provide that the deferred cash compensation is subject to a three-year cliff, or any other

  vesting schedule.

          60.     As a result of Defendant’s breach of its contractual obligations to provide any

  details regarding the terms and conditions of her deferred compensation as well as to provide

  access to such terms and conditions shortly upon notifying Ms. DeBoever regarding the amounts

  of her deferred compensation for the years 2016,2017, and 2018, Ms. DeBoever has sustained

  damages in an amount to be determined at trial.

                                           COUNT III
                  Violation of the Massachusetts Wage Act - Failure to Pay Wages

          61.     Plaintiff restates the allegations contained in the paragraphs above as if fully set

  forth herein.

          62.     Incentive awards are considered wages under the Wage Act where they are due

  and payable and arithmetically determinable, as is the case here. See Levesque v. Schroder Inv.

  Mgmt. N. Am.t Inc., 368 F. Supp. 3d 302, 313 (D. Mass. 2019).

         63.      Ms. DeBoever’s deferred compensation was due and payable upon the

  termination of her employment in July 2019.

         64.      Ms. DeBoever’s deferred compensation constitutes “wages” under the Wage Act.

  See Dobin v. ClOview Corp., No. CIV.A. 2001-00108,2003 WL 22454602, at *5 (Mass. Super.

. Oct. 29,2003) (deferred compensation was considered “wages” for purposes of the Wage Act

  where it was earned due to an employee’s continued work for a period of time, but paid after).




                                                    11
        65.        Any alleged terms and conditions that would permit a forfeiture of Ms.

DeBoever’s cash and equity compensation would constitute an impermissible “special contract”

under the Wage Act. See M.G.L. c. 149, §148 (“[n]o person shall by a special contract with an

employee or by any other means exempt himself from this section or from section one hundred

and fifty....”).

        66.        Further, any such alleged term that would effect a forfeiture would be contrary to

the Supreme Judicial Court’s ruling in Crocker v. Townsend Oil Co., 464 Mass. 1 (2012)

(opining that the Wage Act’s “special contract” provision “generally prohibit[s] an employer

from deducting, or withholding payment of, any earned wages [and] cannot be overcome by an

employee’s assent, both because §148 makes the special contract prohibition unconditional and

for reasons of public policy.”) (emphasis added).

        67.        Ms. DeBoever exhausted all administrative remedies and received a notice of

right to sue from Attorney General’s Fair Labor Division on October 21, 2019.

        68.        Defendant’s violations of M.G.L. c. 149 § 148 were willful and intentional.

        69.        Defendant’s failure to pay Plaintiff for these activities violates the Massachusetts

Wage Act, M.G.L. c. 151 §§ lA, etseq.

        70.        Pursuant to the Wage Act, Ms. DeBoever is further entitled to her costs and

attorneys’ fees incurred if she is successful in prosecuting an action for her unpaid wages, treble

damages, penalties, and interest.

                                           COUNT IV
                       Breach of the Covenant of Good Faith and Fair Dealing

        71.    Plaintiff incorporates the proceeding paragraphs of the Complaint in their entirety

as if specifically alleged herein.




                                                    12
        72.     Implied in every contract is a covenant of good faith and fair dealing. • The

covenant is breached when a party acts in a manner that deprives the other party of the right to

receive benefits under their agreement.

        73.     Ms. DeBoever had a contract with Mellon regarding payment of deferred

compensation.

        74.     Ms. DeBoever earned the deferred compensation on account of her work for the

years 2016, 2017, and 2018.

        75.     Ms. DeBoever’s employment with Mellon ended on good terms in 2019, relying

on the fact that she would receive the deferred compensation.

        76.     Only after Ms. DeBoever's employment with Mellon ended in 2019 was she

informed that the deferred wages were subject to an alleged document, a Long-Term Incentive

Cash Award Plan, that allegedly provides for a three-year vesting schedule - which is a

document that Ms. DeBoever, upon information and belief, never received from Mellon.

        77.     Melton’s acts and omissions comprise a breach of the covenant of good faith and

fair dealing by, without limitation, failing to inform Ms. DeBoever about alleged terms related to

the deferred compensation that Ms. DeBoever earned for the years 2016,2017, and 2018, and

abusing its ability to specify terms related to the deferred compensation to the extent that Mellon

may have been contractually permitted to do so.

        78.     Ms. DeBoever has been harmed by Defendant’s breach by not receiving her

deferred compensation for the years 2016,2017, and 2018 in an amount to be determined at trial.

                                            COUNT V
                                         Unjust Enrichment

        79.     Plaintiff restates the allegations contained in the paragraphs above as if fully set

forth herein.

                                                   13
        80.     Defendant has been unjustly enriched at the expense of Ms. DeBoever.

        81.     By failing to pay Ms. DeBoever her earned deferred compensation, Defendant is

unjustly enriched by retaining the benefit of the monies to which Defendant is not entitled.

        82.     But for Defendant’s non-payment of Ms. DeBoever’s deferred compensation, Ms.

DeBoever would have benefitted financially, among other things, being able to invest or use

approximately $376,200.00 in cash deferred compensation and additional equity deferred

compensation that she has not received from Mellon.

        83.     As a direct result of the foregoing actions, Ms. DeBoever has suffered damages in

an amount to be determined at trial.

                                            COUNT VI
                                    Negligent Misrepresentation

        84.     Plaintiff restates the allegations contained in the paragraphs above as if fully set

forth herein.

        85.     Mellon had a duty to impart full and correct information to Ms. DeBoever in

connection with the earned and vested 2016 Deferred Compensation, 2017 Deferred

Compensation, and 2018 Deferred Compensation, as Mellon possesses unique and specialized

expertise regarding information related to its company and its compensation plans, and occupies

a special position of trust and confidence.

        86.     Upon information and belief, Mellon supplied false information, or omitted to

provide material information, to Ms. DeBoever in connection with her deferred compensation for

the years 2016,2017, and 2018, including, but not limited to, misrepresenting or omitting to

disclose the terms and conditions related to the payment terms of the deferred compensation

upon termination of employment.




                                                   14
        87.     Upon information and belief, Mellon failed to exercise reasonable care or

competence in obtaining or communicating, or failing to communicate, the information to Ms.

DeBoever.

        88.     Ms. DeBoever reasonably relied upon the information provided by Mellon.

        89.     As a direct and proximate result of Mellon's misrepresentations, Ms. DeBoever

has suffered damages in an amount to be proven at trial, including, without limitation, punitive

and exemplary damages.

                                              COUNT VII
                                         Declaratory Judgment
        90.     Plaintiff restates the allegations contained in the paragraphs above as if fully set

forth herein.

        91.     Ms. DeBoever seeks a judgment pursuant to the Massachusetts declaratory

judgment law, M.G.L. c. 231A § 1, declaring that:

                a. Ms. DeBoever is entitled to the 2016 Deferred Compensation, 2017 Deferred
                   Compensation, and 2018 Deferred Compensation, as defined herein; and

                b. The terms of the Long-Term Incentive Cash Award Plan are inapplicable to
                   Ms. DeBoever, at least insofar as they would purport to divest her of the 2016
                   Deferred Compensation, 2017 Deferred Compensation, and 2018 Deferred
                   Compensation, or otherwise preclude the same from having vested fully in
                   Ms. DeBoever.

       92.      There is an actual controversy on this issue as Mellon has alleged that Ms.

DeBoever forfeited the 2016 Deferred Compensation, 2017 Deferred Compensation, and 2018

Deferred Compensation pursuant to the Long-Term Incentive Cash Award Plan.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Connie Fang DeBoever prays that this Court grant her the

following relief:

        1. That judgment is entered on behalf of Ms. DeBoever on all Coimts in her Complaint;

                                                  15
2. Declaring that Defendant has breached its employment agreement with Ms.

    DeBoever with respect to the payment of deferred compensation;

3. Declaring that Defendant has breached its employment agreement with Ms.

    DeBoever with respect to the failure to provide terms and conditions;

4. Declaring that Defendant violated the Massachusetts Wage Act;

5. Awarding Ms. DeBoever unpaid deferred compensation;

6. Awarding Ms. DeBoever her costs and disbursements of this suit, including, but not

    limited to, pre-judgment and post-judgment interest, reasonable attorneys’ fees, or any

    other fees;

7. Awarding Ms. DeBoever treble damages under the Massachusetts Wage Act;

8. Awarding Ms. DeBoever punitive and exemplary damages; and

9. That the Court grant Plaintiff such other and further relief as it considers just and

    proper.

                          DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury on all claims so triable.



              [SIGNATURE APPEARS ON THE FOLLOWING PAGE]




                                          16
                               Respectfully Submitted,
                               CONNIE FANG DEBOEVER

                               By her attorneys.




                               Colin R. Ha^ BBO No. 684798
                               David J. Shlansky, BBO No. 565321
                               SHLANSKY LAW GROUP, LLP
                               1 Winnisimmet St
                               Chelsea, MA 02150
                               Phone:(617)497-7200
                               Fax; (866)257-9530
                               E-mail: Colin.Hagan@slglawfirm.com
                                       David.Shlansky@slglawfirm.com
Dated: November]^, 2019




                          17
